             Case 1:21-cv-01672-CM Document 4 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EMELINDA CRABBE,

                                 Plaintiff,
                                                               1:21-CV-1672 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 SECURE SELF STORAGE UNIT #3373,

                                 Defendant.

       Pursuant to the order issued February 26, 2021, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the October 18, 2019 order

in Crabbe v. Manhattan Mini Storage, ECF 1:19-CV-0013, 5, this action is dismissed without

prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:      February 26, 2021
             New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
